DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Towal (US 20190384304 A1, which claims priority of us-provisional-application 62684328 June 13, 2018), and in view of Zadeh (US 20180204111 A1).
Re Claim 1, Towal discloses a method comprising: receiving, by a processor, an image; determining, by the processor, a size of the image (see Towal: e.g., -- data pre-processor may use image data representative of one or more images (or other data representations) and load the sensor data into memory in the form of a multi-dimensional array/matrix (alternatively referred to as tensor, or more specifically an input tensor, in some examples). The array size may be computed and/or represented as W x H x C, where W stands for the image width in pixels, H stands for the height in pixels, and C stands for the number of color channels. --, in [0037]);
utilizing, by the processor, a neural network (NN) model to analyze the image to identify objects within the image based at least in part on confidence score (see Towal: e.g., -- confidence values may be output for each of the path types or classes the machine learning model(s) 104 is trained to predict. As a non-limiting example, if the machine learning model(s) 104 is trained to predict three path types or classes (e.g., ego-path, left of ego-path, right of ego-path), there may be an output array including confidence values for each of the three path types or classes for each anchor point or anchor line. As a result, there may be a path geometry 106 and confidence values (e.g., corresponding to the path types 108)--, in [0041]-[0042]);
although Towal generally discloses  instructing, by the processor, an output computer module to produce an alert indicative of the identification of certain objects ( see Towal: e.g., -- RCTW systems may provide visual, audible, and/or tactile notification when an object is detected outside the rear-camera range when the vehicle 1100 is backing up.--, in [0257]-[0258]; also see: -- FCW systems are designed to alert the driver to a hazard,--, in [253]-[254], and, -- LDW systems provide visual, audible, and/or tactile warnings, such as steering wheel or seat vibrations, to alert the driver when the vehicle 1100 crosses lane markings.--, in [0255]);
Towal however does not explicitly disclose to produce an alert indicative of the identified objects,
Zadeh  teaches to produce an alert indicative of the identified objects (see Zadeh: e.g., -- we have the pattern of walking combined with signature of walking combined with facial expressions. In one embodiment, it determines the invariant features e.g. size of nose, with variant features, e.g. size of mouth during big laugh, to find the right person, by databases (DB). In one embodiment, we convert the variant features to invariant counterparts, or normalize them, or convert to neutral ones, from databases, or using rules or models, to be able to compare or recognize them, against the known people….. we have the pose e.g. bent back, or motion pattern e.g. the sequence or patterns of body pieces during walking or sitting, in motion or at stationary positions, for signatures for a person or person's behavior or intention or action, e.g. fast running or nervous running or running while looking backward (as guilty feeling). In one embodiment, we alert the authorities--, in [2391]-[2392], and, -- the system uses statistics and patterns extracted from images, over time, e.g. to find anomalies, even if we do not know what we exactly are looking for at the beginning, to alert or warn user or others, e.g. finding a person with bathing suit in a black-tie event or formal dinner, or finding a person with formal dress at the beach, where all others having bathing suit, in the photo or image or video. In one embodiment, the system is used for medical images, e.g. to find cancer tumor, or satellite image to find a tank or car, or for spectrum analyzer to find peaks or valleys for the curve, e.g. to find elements or features or accessing quality in the matter or compound or specimen or sample, e.g. for semiconductor material, bridge analysis, blood analysis, chemical analysis, or the like, for training or recognition or classification later on.--, in [2431]; also see: “identified object based on confidence score” -- we have the first object being partially-matching with n objects in our target library (e.g., T.sub.O1, T.sub.O2, . . . , T.sub.On), with different overall reliability factors, R.sub.F1, R.sub.F2, . . . , R.sub.Fn, respectively, for the full match. For example, part of the first object matches with part of n objects in our target library. For example, a “handle” (or an object which looks like a handle), as a part of the first object, may be a part of(a handle for) a kettle, as first target, or part of(a handle for) a bottle, as a second target. First, we determine how much the handle of the first object matches the handle of the kettle, and matches the handle of the bottle, and so on, as denoted by M.sub.O1, M.sub.O2, . . . , M.sub.On, respectively (for example, using matching or recognition confidence or score)--, in [1989]).
Towal and Zadeh are combinable as they are in the same field of endeavor: using neural network to perform object detection from images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify TOWAL’s method using ZADEH’s teachings by including to produce an alert indicative of the identified objects to Towal’s produce an alert indicative of the identification of certain objects, such as identified land marks as the identified object in order to produce alert for certain identified objects associated with dangers (see Zadeh: e.g.,: e.g. in [1989, [2391]-2392], and [2341]).















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667